

WORLD ACCEPTANCE CORPORATION
STOCK OPTION AGREEMENT
World Acceptance Corporation, a South Carolina corporation (the “Company”),
pursuant to its 2011 Stock Option Plan, as it may be amended from time to time
(the “Plan”), hereby grants to the optionee named below (“Participant”), an
option to purchase the number of shares of Stock of the Company (the “Option
Shares”) set forth below. The terms and conditions of the option are set forth
below.
PARTICIPANT:
[ ]
TOTAL OPTION SHARES:
[ ]
EXERCISE PRICE PER SHARE:
$[ ]
GRANT DATE:
[ ]
VESTING COMMENCEMENT DATE:
[ ]
EXPIRATION DATE:
Ten (10) years after Grant Date (or earlier as provided herein)
TYPE OF OPTION:
Nonstatutory Stock Option
VESTING SCHEDULE:
See Schedule A



THIS AGREEMENT, effective as of the Grant Date above, represents the grant by
the Company of an option to purchase the Option Shares to the Participant named
above, pursuant to the provisions of the Plan and this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
1.
Grant of Option. The Company hereby grants to Participant the right (hereinafter
referred to as the “Option” or “Options”) to purchase up to the total number of
Option Shares set forth above at the Exercise Price per share set forth above
(the “Exercise Price”), subject to the terms and conditions set forth herein and
in the Plan.

2.
Term of Option. The term of the Option shall commence on the Grant Date set
forth above and shall expire ten (10) years from the Grant Date (the “Option
Expiration Date”). This Option may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.

3.
Right to Exercise. Subject to the terms and conditions set forth in this
Agreement, the Option shall become exercisable only as follows:

a.
Except as otherwise provided herein, the Option shall vest and become
exercisable, if at all, subject to such conditions as are set forth in the Plan
and this Agreement and upon the attainment of the performance goals (if any)
and/or satisfaction of the continuous service requirements set forth in Schedule
A, which is attached hereto and expressly made a part of this Agreement. If the
performance goals, if any, described in Schedule A are not met by the date(s)
stated therein, the Option shall be forfeited and cancelled, and the Participant
shall have no further rights with respect to the Option. If the performance
goals, if any, established in Schedule A are met by the date(s) stated therein,
the Option shall vest and become exercisable if and only as the service-based
vesting requirements are



2011 Stock Option Plan    
Stock Option Agreement



--------------------------------------------------------------------------------




met (subject to the terms of the Plan and this Agreement). The Committee shall
have sole authority to determine whether the performance goals and continuous
service requirements set forth in Schedule A have been satisfied and its
determination in this regard shall be final and binding on all parties.
b.
Notwithstanding any other provision of this Agreement or the Plan to the
contrary (and unless otherwise required pursuant to Code Section 409A), the
following provisions shall apply in the event of a Change in Control (as defined
in the Plan):

i.
To the extent that the successor surviving company in the Change in Control
event does not assume or substitute the Option (or in which the Company is the
ultimate parent corporation and does not continue the Option) on substantially
similar terms or with substantially equivalent economic benefits (as determined
by the Committee) as the Option outstanding immediately prior to the Change in
Control event, the Option shall become fully vested and exercisable, whether or
not then otherwise vested and exercisable.

ii.
Further, in the event the Option is substituted, assumed or continued as
described in paragraph (b)(i) above, the Option will nonetheless become vested
and exercisable in full, if the employment or service of the Participant is
terminated within one year (or such other period after a Change in Control as
may be stated in the Participant’s change in control, consulting or other
similar agreement in effect on the effective date of the Plan, if applicable)
after the effective date of a Change in Control if such termination of
employment or service (A) is by the Company not for Cause (as defined below) or
(B) is by the Participant for Good Reason (as defined below). For clarification,
for purposes of this Section 3, the “Company” shall include any successor to the
Company.

iii.
Notwithstanding the foregoing, in the event that the Participant is a party to
an employment agreement (to the extent applicable) with the Company and a Change
in Control occurs, the Participant shall be entitled to the greater of the
benefits provided herein or under the terms of such employment agreement.

c.
For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below.

i.
“Cause” means, unless the Committee determines otherwise, a Participant’s
termination of employment or service resulting from the Participant’s (a)
termination for “Cause” as defined under the Participant’s employment, change in
control or other similar agreement with the Company or a Related Entity, if any,
or (b) if the Participant has not entered into any such agreement (or, if any
such agreement does not define “Cause”), then “Cause” shall mean termination of
the Participant’s employment or service due to the Participant’s (i) gross
misconduct or gross neglect in respect of his or her duties for the Company or
Related Entity; (ii) conviction of (or plea of nolo contendere to) a felony, or
of a misdemeanor where active imprisonment is imposed; (iii) knowing and
intentional failure to comply with applicable laws with respect to the execution
of the business operations of the Company or a Related Entity; (iv)
falsification of records or engaging in theft, fraud, embezzlement, dishonesty
or other conduct that has resulted or is likely to result in material damage to
the Company’s or any of its Related Entities’ business or reputation; (v)
failure to comply with reasonable written directives of the Chief Executive
Officer or the Board; (vi) the willful and material violation of the policies of
the Company or a Related Entity, including its Code of Ethics; and/or (vii) the
willful failure to reasonably cooperate with any investigation authorized by the
Board, which failure would reasonably be expected to have a material adverse
effect on the Company or a Related Entity.

ii.
“Good Reason” means, unless the Committee determines otherwise, in the context
of a Change in Control, (a) “Good Reason” as defined under the Participant’s
employment, change in control or other similar agreement with the Company or a
Related Entity, if any,



2011 Stock Option Plan    
Stock Option Agreement
-2-

--------------------------------------------------------------------------------




or (b) if the Participant has not entered into any such agreement (or, if any
such agreement does not define “Good Reason”) then, (i) “Good Reason,” with
regard to employees, shall mean any of the following conditions that arises
without the consent of the Participant: (A) a material diminution of the
Participant’s base salary; (B) a material diminution in the Participant’s
authority, duties or responsibilities; and/or (C) requiring the Participant to
relocate his or her principal place of employment more than fifty (50) miles
from the current location at which he or she is primarily stationed; and (ii)
“Good Reason,” with regard to directors, shall mean the Participant’s ceasing to
serve as a director, or, if the Company is not the surviving company in a Change
in Control event, a member of the board of directors of the surviving entity, in
either case, due to the Participant’s failure to be nominated to serve as a
director of such entity or the Participant’s failure to be elected to serve as a
director of such entity, but not due to the Participant’s decision not to
continue service on the Board or the board of directors of the surviving entity,
as the case may be. The determination of “Good Reason” shall be made by the
Committee and its determination shall be final and conclusive.
d.
In the event of the death of Participant during the term of this Option and
while employed by or in service to the Company or any Related Entity, as
applicable, all unexercised options which have vested as of the date of
termination of employment with or service to the Company may be exercised within
one year following the date of death (but in no event later than the Option
Expiration Date), by Participant’s estate or by a person who acquires the right
to exercise the Option by bequest or inheritance. To the extent that
Participant’s estate, heir or devisee does not exercise the Option within the
time period specified herein, this Option shall terminate.

e.
Except as otherwise provided in this Agreement, this Option shall terminate
immediately upon the Participant’s termination of employment with or service to
the Company or any Related Entity to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of employment or
service to the extent it is then exercisable only during the applicable time
period determined in accordance with this Section and thereafter shall
terminate:

i.
Disability. In the event the Participant’s employment or service terminates on
account of the Participant becoming permanently or totally disabled (within the
meaning of Code Section 22(e)(3)), the Participant or his or her personal
representative may exercise the then unexercised and exercisable portion of the
Option within one year following the date on which the Participant’s employment
or service terminated, but in no event later than the Option Expiration Date.

ii.
Retirement. If the Participant’s employment or service terminates on account of
the Participant’s Retirement (as defined below), the Participant may exercise
the then unexercised and exercisable portion of the Option within one year
following the date on which the Participant’s employment or service terminated,
but in no event later than the Option Expiration Date. Notwithstanding the
foregoing, if the Participant’s employment or service terminates on account of
the Participant’s Retirement after the Participant has reached his or her 55th
birthday and has attained at least 10 years of service with the Company or any
Related Entity, the Participant may exercise the then unexercised and
exercisable portion of the Option at any time prior to the Option Expiration
Date. As used herein, “Retirement” shall, except as may be otherwise determined
by the Committee (taking into account any Code Section 409A considerations if
applicable), as applied to Participant, have the meaning given in an employment
agreement, change in control plan or agreement or other similar plan or
agreement, if any, to which the Participant is a party, or, if there is no such
plan or agreement (or if such plan or agreement does not define “Retirement”),
then “Retirement” shall, unless the Committee determines otherwise, mean
retirement at a time when the Participant’s age plus years of service to the
Company or a Related Entity equals or exceeds 65, provided, however, that the
Participant has completed a minimum service period of ten years. With respect to
non-employee directors, “Retirement” shall have the m



2011 Stock Option Plan    
Stock Option Agreement
-3-

--------------------------------------------------------------------------------




eaning given in any retirement policy for non-employee directors of the Company,
or as otherwise determined by the Committee. The Committee shall have the
authority to determine if a Retirement has occurred.
iii.
Termination for Cause. Upon a termination of employment or service for Cause,
the Option shall terminate immediately upon such termination of employment or
service and no longer be exercisable.

iv.
Other Termination of Service. If the Participant’s employment or service
terminates for any reason, except death, disability, Cause, or Retirement, the
Participant may exercise the then unexercised and exercisable portion of the
Option within three (3) months following the date on which the Participant’s
employment or service terminated, but in no event later than the Option
Expiration Date. Notwithstanding the foregoing, in the event that the
Participant is a party to an employment agreement (to the extent applicable)
with the Company and a termination of employment by the Company without Cause or
by the Participant for Good Reason occurs, the Participant shall be entitled to
the greater of the benefits provided herein or under the terms of such
employment agreement.

f.
A Participant shall not be entitled to exercise an Option for a fractional
number of Option Shares.

g.
To the extent that Participant does not exercise this Option within the time
specified herein, this Option shall terminate.

4.
Method of Exercise.

a.
Subject to this Section and the Plan, the Participant may exercise any or all of
the then exercisable Options by (i) giving written notice of exercise to the
Human Resources Department or to the Chief Financial Officer of the Company or
to such transfer agent as the Company shall designate or such other manner and
pursuant to procedures the Committee may determine and (ii) paying the Company
in full the aggregate Exercise Price as to all Option Shares being acquired,
together with any applicable tax withholding. Payment of the aggregate Exercise
Price shall be made in accordance with the provisions of Section 5.

b.
The Option shall also be deemed to be exercised upon receipt by the Company of
notification of the sale of stock acquired as the result of exercise of the
Option from a third-party broker or selling agent (the “Broker Notice”)
accompanied by the aggregate Exercise Price, together with any applicable tax
withholding. As soon as practicable upon the Company’s receipt of a Broker
Notice and payment, the Company shall direct the due issuance of the Option
Shares so purchased.

c.
As a further condition precedent to the exercise of this Option in whole or in
part, Participant shall comply with all applicable laws, regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Stock (“Applicable Laws”) and in connection
therewith shall execute any documents which the Board or Committee shall in its
sole discretion deem necessary or advisable.

5.
Method of Payment. The aggregate Exercise Price shall be paid at the time of
exercise at the Participant’s election: (a) in cash or cash equivalent and,
except where prohibited by the Committee or Applicable Laws (and subject to such
terms and conditions as may be established by the Committee), payment may also
be made: (b) by tendering, by either actual delivery of shares or by
attestation, shares of Stock acceptable to the Committee, (c) by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise; (d) by such other payment methods
as may be approved by the Committee and which are acceptable under Applicable
Law; or (e) in any combination of the foregoing payment methods, as determined
by the Committee. Shares delivered in payment



2011 Stock Option Plan    
Stock Option Agreement
-4-

--------------------------------------------------------------------------------




on the exercise of an Option shall be valued at their Fair Market Value on the
day of exercise, as determined by the Committee or its designee.
6.
Restrictions on Exercise. This Option may not be exercised if the issuance of
Option Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any Applicable Laws. The Company
will be relieved of any liability with respect to any delayed issuance of Option
Shares or its failure to issue Option Shares if such delay or failure is
necessary to comply with Applicable Laws.

7.
Rights as Shareholder. Until the issuance of the Option Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder exists with respect to the Option Shares,
notwithstanding the exercise of the Option. The Option Shares will be issued to
the Participant as soon as practicable after the Option is exercised in
accordance with this Agreement. No adjustment will be made for a dividend or
other right for which the record date is prior to the date of issuance.

8.
Tax Withholding. The Company’s obligation to deliver Option Shares under this
Agreement shall be subject to the remittance to the Company by the Participant
of the statutory withholding for federal, state, and local taxes, domestic or
foreign, including payroll taxes. The amount of any such withholding shall be
determined by the Company. Participant acknowledges and agrees that the Company
may refuse to honor the exercise and refuse to deliver the Option Shares if
withholding amounts are not delivered at the time of exercise. The Participant
may satisfy any such tax withholding obligation by any or a combination of the
following means: (a) cash payment; (b) authorizing the Company to withhold from
the Option Shares otherwise issuable to the Participant upon exercise of the
Option the number of Option Shares having a Fair Market Value as nearly equal as
possible to, but not exceeding (unless otherwise permitted by the Committee in a
manner in accordance with Applicable Law and applicable accounting principles)
the withholding tax obligation; or (c) delivering to the Company unencumbered
shares of Stock owned by the Participant having a Fair Market Value as nearly
equal as possible to, but not exceeding (unless otherwise permitted by the
Committee in a manner in accordance with Applicable Law and applicable
accounting principles), the amount of such obligations being satisfied;
provided, however, that with respect to clauses (b) and (c) above, the Committee
in its sole discretion may disapprove such payment and require that such taxes
be paid in cash. The Participant shall remain responsible at all times for
paying any federal, state, foreign and/or local income or employment tax due
with respect to the Option Shares, and neither the Company nor any Related
Entity shall be liable for any interest or penalty that the Participant incurs
by failing to make timely payments of tax or otherwise.

9.
Nontransferability. The Participant shall not have the right to sell, transfer,
pledge, assign or otherwise alienate or hypothecate this Option or any interest
therein in any manner whatsoever, other than by will or by the laws of descent
and distribution. This Option may be exercised, during the lifetime of
Participant, only by Participant, or in the event of Participant’s legal
incapacity, by Participant’s guardian or legal representative acting on behalf
of Participant in a fiduciary capacity under state law and court supervision.
The terms of the Plan and this Agreement are binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

10.
Adjustment Upon Change in Capitalization; Dissolution or Liquidation.

a.
In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, reverse stock split,
extraordinary cash dividend, recapitalization, rights offering, reorganization,
merger, consolidation, split-up, spin-off, sale of assets or subsidiaries,
liquidation, combination, exchange or reclassification of shares), the Committee
shall adjust the Option Shares to prevent undue dilution or enlargement of the
Options. In such an event, actions by the Committee may include adjustment of
the number and kind of shares subject to the Option, adjustment of the Exercise
Price and any other adjustments, subject to Plan terms, that the Committee
determines to be equitable. Such adjustments may include, without limitation,
(i) replacement of the Option with other Awards which the Committee determines
have comparable value and which are based on stock of a company resulting from
the transactions and (ii) cancellation of the Option in



2011 Stock Option Plan    
Stock Option Agreement
-5-

--------------------------------------------------------------------------------




return for cash payment of the current value of the Option Shares, determined as
though the Option is fully vested at the time of payment, provided that the
amount of such payment may be the excess (if any) of the value of the shares of
Stock subject to the Option at the time of the transaction over the Exercise
Price.
b.
The grant of the Option under this Agreement shall not affect in any way the
right or power of the Company or its shareholders to make or authorize any
adjustment, recapitalization, reorganization, or other change in the Company’s
capital structure or its business, or any merger or consolidation of the
Company, or to issue bonds, debentures, preferred or other preference stock
ahead of or affecting Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business.

c.
Except upon a Change in Control, to the extent provided in the Plan, upon the
effective date of the dissolution or liquidation of the Company, the Option
granted under this Agreement shall terminate.

11.
Employment/Service. Nothing in the Plan or in this Agreement shall confer upon
the Participant any right to continue in the employ or service of the Company or
any Related Entity, or interfere in any way with the right to terminate the
Participant’s employment or service at any time.

12.
Forfeiture; Recoupment; Compliance with Ownership and Other Company Policies.
The Participant agrees that the Option Shares will be subject to any applicable
clawback, recoupment or repayment policies, equity retention policies, stock
ownership guidelines and/or other policies that may be implemented by the
Company or a Related Entity from time to time to the extent applicable to the
Participant.

a.
Notwithstanding any other provision of this Agreement, if, at any time during
the employment or service of the Participant or at any time following
termination of employment or service for any reason (regardless of whether such
termination was by the Company or the Participant, and whether voluntary or
involuntary), the Participant engages in a Prohibited Activity (as defined
herein), then, unless the Committee determines otherwise, and in addition to any
other remedy available to the Company (on a non-exclusive basis): (i) the Option
shall immediately be terminated and forfeited in its entirety; (ii) any shares
of Stock acquired upon exercise of the Option shall immediately be forfeited and
returned to the Company (without the payment by the Company of any consideration
for such shares), and the Participant shall cease to have any rights related
thereto and shall cease to be recognized as the legal owner of such shares; and
(iii) any Award-Equivalent Value (as defined in the Plan) shall be paid to the
Company within 10 business days of the Company’s request to the Participant
therefor. Further, to the extent that the Participant receives any amount in
excess of the amount that the Participant should otherwise have received under
the terms of this Agreement for any reason (including, without limitation, by
reason of a financial restatement, mistake in calculations or other
administrative error), the Participant shall be required to repay any such
excess amount to the Company. The Participant agrees that the Option, any shares
of Stock acquired upon exercise of the Option and any other benefits related to
the Option (i) shall be subject to any applicable forfeiture, clawback,
recoupment or repayment policies, equity retention policies, stock ownership
guidelines and/or other policies that may be implemented by the Company or a
Related Entity from time to time to the extent applicable to the Participant,
and (ii) shall be subject to any clawback, forfeiture, recoupment or similar
provisions that may apply under applicable laws, rules or regulations.

b.
For purposes of this Agreement, a “Prohibited Activity” shall mean any of the
following: (i) the Participant’s violation of any noncompetition,
nonsolicitation or confidentiality restrictions or other restrictive covenants
applicable to the Participant; (ii) the Participant’s material violation of any
of the Company’s policies, as determined by the Committee in its discretion;
(iii) the Participant’s violation of any federal, state or other law, rule or
regulation which is detrimental to the business, reputation, character or
standing of the Company and/or a Related Entity, as determined by the Committee
in its discretion; (iv) the Participant’s disclosure or other misuse of any
confidential information or material concerning the Company or a Related Entity
(except as otherwise required



2011 Stock Option Plan    
Stock Option Agreement
-6-

--------------------------------------------------------------------------------




by law or as agreed to by the parties herein); (v) the Participant’s
falsification of Company records or engaging in theft, fraud, embezzlement or
other criminal conduct which is detrimental to the business, reputation,
character or standing of the Company and/or a Related Entity, as determined by
the Committee in its discretion; (vi) the Participant’s indictment, conviction
or entering of a plea of any type (including, but not limited to, a plea of nolo
contendere) for a crime constituting a felony or a misdemeanor involving moral
turpitude, which involves or relates in any way to the Participant’s actions or
omissions during the employment or service of the Participant and/or to events
affecting the Company (and/or a Related Entity) that occur during the employment
or service of the Participant; (vii) any illicit or unauthorized act or omission
which is detrimental to the business, reputation, character or standing of the
Company and/or a Related Entity, as determined by the Committee in its
discretion; or (viii) the Participant’s failure to reasonably cooperate with any
litigation or investigation affecting the Company and/or a Related Entity. For
the avoidance of doubt, in each and every instance the Committee shall have sole
and absolute discretion to determine if a Prohibited Activity has occurred.
13.
Notices. Except as otherwise provided in the Plan or determined by the
Committee, any written notice required or permitted under this Agreement shall
be deemed given when delivered personally or electronically, as appropriate,
either to the Participant or to the Human Resources Department or Chief
Financial Officer of the Company, or when deposited in a United States Post
Office as registered mail, postage prepaid, addressed as appropriate either to
the Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing, or to the
Attention: Human Resources Department or Chief Financial Officer, World
Acceptance Corporation, at its headquarters office or such other address as the
Company may designate in writing to the Participant.

14.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

15.
Plan Provisions. This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.

16.
Acknowledgement of Authority. As a condition of receiving this Option, the
Participant agrees that the Committee, as administrator of the Plan (and the
Board, to the extent acting as administrator of the Plan pursuant to the terms
of the Plan), shall have full and final authority to construe and interpret the
Plan and this Agreement, and to make all other decisions and determinations as
may be required under the terms of the Plan or this Agreement as they may deem
necessary or advisable for the administration of the Plan or this Agreement, and
that all such interpretations, decisions and determinations shall be final and
binding on the Participant, the Company and all other interested persons.

17.
Section 16 Compliance. Notwithstanding any other provision of the Plan or this
Agreement, if the Participant is subject to Section 16 of the Exchange Act, the
Plan, the Option Shares, and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

18.
Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the express provisions of this Agreement.

19.
Code Section 409A. If and to the extent Code Section 409A is deemed to apply to
the Plan and/or the Options, the Plan or the Options are intended either to be
exempt from Code Section 409A or to comply with Code



2011 Stock Option Plan    
Stock Option Agreement
-7-

--------------------------------------------------------------------------------




Section 409A. Notwithstanding anything in the Plan or any award agreement,
including this Agreement, to the contrary, the Participant shall be solely
responsible for the tax consequences of awards under the Plan, including but not
limited to this Option, and in no event shall the Company have any
responsibility or liability if an award does not meet any applicable
requirements of Code Section 409A. The Company does not represent or warrant
that the Plan or any award (including but not limited to the Options granted
hereunder) complies with any provision of federal, state, local or other tax
law.
20.
Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State of South Carolina without regard to the principles of
conflicts of laws, and in accordance with applicable federal laws of the United
States.

21.
Entire Agreement. The Plan and this Agreement constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

22.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which together constitute
one and the same instrument.

23.
Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

[Signatures on Following Page]




2011 Stock Option Plan    
Stock Option Agreement
-8-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, World Acceptance Corporation has executed this Agreement in
duplicate on the _____ day of _______________.
WORLD ACCEPTANCE CORPORATION


BY:
 
PRINT NAME:
R. Chad Prashad
Its:
Chief Executive Officer



I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.


SIGNATURE:
 
PRINT NAME:
 







2011 Stock Option Plan    
Stock Option Agreement







--------------------------------------------------------------------------------






STOCK OPTION AGREEMENT

SCHEDULE A FOR NON-EMPLOYEE DIRECTORS
1.
Grant Date:                 

2.
Vesting Schedule:

[ ] Option Shares on or after ______________;
[ ] Option Shares on or after ______________;
[ ] Option Shares on or after ______________;
[ ] Option Shares on or after ______________;
[ ] Option Shares on or after ______________; and
[ ] Option Shares on or after ______________;


provided that, in each case, the Participant remains in the continuous employ of
or service to the Company or any Related Entity from the Grant Date until each
respective vesting date, except as otherwise provided in the Agreement and
subject to such other terms and conditions as may be imposed by the Plan and the
Agreement.




2011 Stock Option Plan    
Stock Option Agreement







--------------------------------------------------------------------------------




STOCK OPTION AGREEMENT

SCHEDULE A FOR EMPLOYEES
1.
Grant Date:                 

2.
Number of Option Shares: shares

The actual number of Option Shares, if any, subject to the Option that may vest
and become exercisable shall be determined based upon (a) the attainment of the
Performance Goals, if any, during the Performance Period specified below, as
determined by the Committee, and (b) except as otherwise provided in the
Agreement, the continued employment or service of the Participant from the Grant
Date until each applicable vesting date, and such other terms and conditions as
may be imposed by the Plan and the Agreement, including but not limited to this
Schedule A.
3.
Performance Goals: The Performance Goals are based on the Company’s trailing
earnings per share (“Trailing EPS”). Trailing EPS is the sum of the Company’s
earnings per share (“EPS”) for the previous four calendar quarters. “EPS” shall
mean the Company’s publicly reported EPS, adjusted for any change in the
accounting literature, which would change the accounting for operating leases to
capital leases. Trailing EPS shall be determined on a quarterly basis during the
Performance Period, commencing with the calendar quarter ending []. A Trailing
EPS Target will be considered achieved if, as of the last business day of the
applicable calendar quarter, the sum of the Company’s EPS for the previous four
calendar quarters equals or exceeds the specified Trailing EPS Target. The
Trailing EPS Target is set forth in Section 4(b) below.

4.
Performance Period; Certification:

a.
Performance Period. The measurement period for the Performance Goal shall be the
period beginning [] and ending [] (the “Performance Period”).

b.
EPS Targets. If and to the extent that the EPS target of $[] is met during the
Performance Period, then []% of the Option shall vest. EPS shall be measured at
the end of each fiscal quarter, based upon a rolling twelve-month basis, as
described in Section 3, above. If and to the extent that the EPS Target is not
met as of the last day of the Performance Period, the Option and the underlying
Shares shall be forfeited in full.

c.
Certification of Performance Goal; Committee Discretion. Except in the event of
the occurrence of a Change in Control, the Committee shall, as soon as
practicable following the last business day of each calendar quarter during the
Performance Period commencing on or after [], determine and certify, based on
the Company’s financial statements for the twelve-month period ending on the
last business day of such calendar quarter, whether the Performance Goal has
been attained. Such certification shall be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by law.
The Committee has sole discretion to determine if and to the extent that any
Option Shares have vested and become exercisable.

5.
General Vesting Terms. Any of the Option Shares that do not vest as of the end
of the Performance Period shall be forfeited as of the end of the Performance
Period. Further, in the event of a termination of the Participant’s employment
with the Company or any of its Related Entities for any reason prior to a
vesting date, all unvested Option Shares will be immediately forfeited, except
as otherwise provided in the Agreement. The Committee shall have sole authority
to determine whether the Performance Goals and service requirements have been
satisfied and its determination in this regard shall be final and binding on all
parties.









2011 Stock Option Plan
Stock Option Agreement
-2-